DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 8/12/2020. Claims 1-21 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application is effectively filed 8/12/2020. The assignee of record is BIOSENSE WEBSTER (ISRAEL) LTD. The listed inventor(s) is/are: Ravuna, Eliyahu; Katz, Natan Sharon; Kiryasov, Andrey Evgenyevich; Kuzhnareva, Elena Igorevna; Shovkun, Aleksey Vladimirovich.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/12/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-11, 14-17, & 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botzer et al. (US 20180042504 A1, published 2/15/2018; hereinafter Bot) in view of Boston Scientific SCIMED Inc. (WO 2018195052 A1, published 10/25/2018; hereinafter Bos).
For Claim 1, Bot teaches a method, comprising: collecting a plurality of bipolar electrograms (Bot ¶ 0070 bipolar) and respective unipolar electrograms (Bot ¶ 0062 unipolar) of patients, the electrograms comprising annotations in which one or more human reviewers have identified and marked a window-of-interest and one or more activation times inside the window-of-interest (Bot ¶ 0066, 0074 windows and please see Bot screen shot of Fig. 1 below and related description, thank you:

    PNG
    media_image1.png
    299
    838
    media_image1.png
    Greyscale

).
Bot does not explicitly teach generating, from the electrograms, a ground truth data set for training at least one electrogram-preprocessing step of a Machine Learning (ML) algorithm; and applying the ML algorithm to the electrograms, to at least train the at least one electrogram-preprocessing step, so as to detect an occurrence of an activation in a given bipolar electrogram within the window-of-interest.
However, Bos teaches generating, from the electrograms, a ground truth data set for training at least one electrogram-preprocessing step of a Machine Learning (ML) algorithm (Bos ¶ 0100-0101 determining a baseline and Bos ¶ 0110 machine-learning, neural networks.
Please also see screenshot of Bot Fig. 2 below and related description, thank you:

    PNG
    media_image2.png
    635
    636
    media_image2.png
    Greyscale

); and 
applying the ML algorithm to the electrograms, to at least train the at least one electrogram-preprocessing step (Bos ¶ 0073 machine learning techniques used for training classifiers), so as to detect an occurrence of an activation in a given bipolar electrogram within the window-of-interest (Bos ¶ 0071 signal processing operations may compute differences to generate multipolar signals (e.g., bipolar signals, tripolar signals, etc.). Please see Bos Fig. 7A-7B screenshot below and related description regarding time window, thank you:

    PNG
    media_image3.png
    356
    890
    media_image3.png
    Greyscale

).
Bos and Bot are analogous art because they are both related to electrograms.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the machine learning techniques of Bos with the system of Bot because added ability to automatically improve the accuracy of algorithms (Bos ¶ 0073).
For Claim 2, Bot-Bos teaches the method according to step 1, wherein each bipolar electrogram is acquired from a pair of electrodes placed at a location in a heart of a patient, and wherein a respective unipolar electrogram is acquired from one electrode of the pair of electrodes (Bot ¶ 0046, 0093 and please see screenshot of Fig. 6 below and related description, thank you:

    PNG
    media_image4.png
    553
    818
    media_image4.png
    Greyscale

).
For Claim 3, Bot-Bos teaches the method according to claim 1, wherein collecting the bipolar electrograms and the respective unipolar electrograms comprises collecting multiple bipolar electrograms and respective unipolar electrograms from multiple electrode pairs of a multi-electrode catheter (Bot ¶ 0149-0151 [0149] In order to acquire the signals, professional 402 inserts a probe 408 into a sheath 410 that has been pre-positioned in a lumen of the patient. Sheath 410 is positioned so that a distal end 412 of the probe may enter the heart of the patient, after exiting a distal end 414 of the sheath, and contact tissue of the heart.
[0150] Probe 408 may comprise any type of catheter that can be inserted into the heart of the patient, and that can be tracked, typically using a magnetic tracking system and/or an impedance measuring system. For example, probe 408 may comprise a lasso catheter, a shaft-like catheter, or a pentaRay catheter, produced by Biosense Webster of Diamond Bar, CA, or catheters generally similar to these catheters. Biosense Webster also produces a magnetic tracking system and an impedance measuring system that may be used in embodiments of the present invention.
[0151] Probe 408 comprises at least two electrodes 411, which are used to acquire the ECG signals used by processor 20 in performing the algorithms described herein.
Please see Bot Fig. 17 screenshot below and related description, thank you:

    PNG
    media_image5.png
    514
    805
    media_image5.png
    Greyscale

).
For Claim 6, Bot-Bos teaches the method according to claim 1, and comprising presenting the given bipolar electrogram to a user, with an annotation thereon marking a time of detected activation (Bot ¶ 0141 The annotation time index).
For Claim 7, Bot-Bos teaches the method according to claim 1, wherein applying the ML algorithm comprises applying an artificial neural network (ANN) (Bos ¶ 0073 artificial neural networks).
For Claim 8, Bot-Bos teaches the method according to claim 1, and comprising: receiving for inference a bipolar electrogram and a respective unipolar electrogram of a patient, and a window-of-interest (Bot ¶ 0112 search window and joint segment. Please see screenshot of Bot Fig. 12 below and related description, thank you:

    PNG
    media_image6.png
    528
    795
    media_image6.png
    Greyscale

); 
and using the trained ML algorithm, detecting the occurrence of an activation in the bipolar electrogram and associating the activation with heart tissue location in contact with the electrode acquiring the respective unipolar electrogram.
For Claim 9, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 10, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
For Claim 11, the claim is substantially similar to claim 3 and therefore is rejected for the same reasoning set forth above. 
For Claim 14, the claim is substantially similar to claim 6 and therefore is rejected for the same reasoning set forth above. 
For Claim 15, the claim is substantially similar to claim 7 and therefore is rejected for the same reasoning set forth above. 
For Claim 16, the claim is substantially similar to claim 8 and therefore is rejected for the same reasoning set forth above. 
For Claim 17, Bot teaches a method for identifying activations in cardiac electrograms (Bot ¶ 0066, 0074), the method comprising: 
identifying, within a window-of-interest, an activation in a bipolar electrogram using a respective unipolar electrogram (Bot ¶ 0062, 0066, 0070, 0074, Fig. 1).
Bot does not explicitly teach using a Machine Learning (ML) model having at least one electrogram-preprocessing step; training the at least one electrogram-preprocessing step of the ML model; and identifying using the ML model an activation.
However, Bos teaches using a Machine Learning (ML) model having at least one electrogram-preprocessing step (Bos ¶ 0100-0101, Fig. 2);
training the at least one electrogram-preprocessing step of the ML model (Bos ¶ 0073); and 
identifying using the ML model an activation (Bos ¶ 0071, Fig. 7A-7B).
Bos and Bot are analogous art because they are both related to electrograms.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the machine learning techniques of Bos with the system of Bot because added ability to automatically improve the accuracy of algorithms (Bos ¶ 0073).
For Claim 19, Bot-Bos teaches the method according to step claim 17, wherein identifying the activation comprises generating, by the ML model, a respective probability for each of multiple possible activation values in the window of interest (Bos 0101 a signal baseline may be determined such that deflections deviating beyond the signal baseline have some computed probability (or minimum probability) of being activations).
For Claim 20, Bot-Bos teaches the method according to step claim 17 wherein identifying the activation comprises selecting one of (i) an activation with the highest probability, (ii) one or more activations with a probability above a given threshold, and (iii) one or more activations with a probability above a variable threshold (Bos ¶ 0101 the signal baseline may include a range of values that represent, and/or are determined based on a noise floor. That is, for example, a noise floor may be estimated and the signal baseline established as the upper and lower boundaries of the noise floor, a multiple of the noise floor, and/or some other function of the noise floor (e.g., within a certain standard deviation of the noise floor, etc.). According to embodiments, for example, a signal baseline determination process may include identifying "quiet periods" within a specified window (e.g., a 0.5 second time window, a 1 second time window, etc.), and determining the signal baseline based on the quiet periods. That is, for example, within a specified window, one or more time periods may be identified in which the amplitude of the electrical signal is within a specified range, and/or within a specified distance from other amplitudes).
For Claim 21, Bot teaches a computer software product, the product comprising a tangible non-transitory computer-readable medium in which program instructions are stored, which instructions, when read by a processor, cause the processor to: 
wherein the ground truth data set of annotated electrograms is generated by collecting a plurality of bipolar electrograms and respective unipolar electrograms of patients (Bot ¶ 0062, 0066, 0070, 0074, Fig 1), 
the electrograms comprising annotations in which one or more human reviewers have identified and marked the window-of-interest and one or more activation times inside the window-of-interest (Bot ¶ 0066, 0074, Fig. 1).
Bot does not explicitly teach apply a Machine Learning (ML) algorithm comprising at least one trainable electrogram-preprocessing step, to a ground truth data set of annotated electrograms for training the at least one electrogram-preprocessing step of the ML algorithm so as to detect an occurrence of an activation in a given bipolar electrogram within a window-of-interest.
However, Bos teaches apply a Machine Learning (ML) algorithm comprising at least one trainable electrogram-preprocessing step (Bos ¶ 0073), to a ground truth data set of annotated electrograms for training the at least one electrogram-preprocessing step of the ML algorithm (Bos ¶ 0100-0101, 0073, Fig. 2) so as to detect an occurrence of an activation in a given bipolar electrogram within a window-of-interest (Bos ¶ 0071, Figs. 7A-7B).
Bos and Bot are analogous art because they are both related to electrograms.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the machine learning techniques of Bos with the system of Bot because added ability to automatically improve the accuracy of algorithms (Bos ¶ 0073).

Claim(s) 4-5, 12-13, & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bot-Bos as applied to claim 1 above, and further in view of Lindberg et al. (US 20190354568 A1, published 11/21/2019; hereinafter Lin).
For Claim 4, Bot-Bos teaches the method according to claim 1, Bot-Bos does not explicitly teach wherein the at least one electrogram-preprocessing step comprises performing one or more convolutions of the electrograms with a set of convolutional kernels, and wherein training the at least one electrogram-preprocessing step comprises specifying coefficients of the convolutional kernels.
However, Lin teaches wherein the at least one electrogram-preprocessing step comprises performing one or more convolutions of the electrograms with a set of convolutional kernels, and wherein training the at least one electrogram-preprocessing step comprises specifying coefficients of the convolutional kernels (Lin ¶ 0043 [0043] It will be appreciated that the particular implementation of a convolution operation can depend on the format of the operands. Filter coefficients are typically stored in floating point format, which is why the foregoing convolution operation was described as being executed on the FPU 140. In some cases, values of the input signal 194 can be stored in a different format, such as a signed or unsigned integer format, as can be the case when the input signal 194 is stored as a two-dimensional image comprising pixel data. For example, each pixel of the image can be stored as 32-bit RGBA values, and each component of the pixel color (e.g., red, green, blue, alpha) can be stored as an 8-bit unsigned integer between 0 and 255. In such cases, certain convolution operations can be optimized by, for example, summing a number of values from the input signal 194 associated with filter coefficients of the same value using the ALU 130 to generate an intermediate result for a particular filter coefficient value, and then converting the intermediate results to a floating point format before multiplying the converted intermediate result by the corresponding filter coefficient value in the FPU 140. In some cases, depending on the filter coefficients chosen for the filter kernel 192, the convolution operation can be executed faster because the ALU 130 and the FPU 140 can operate in parallel to perform independent calculations within the convolution operation.
Please see screenshots Figs. 6 & 7 below and related descriptions, thank you:

    PNG
    media_image7.png
    544
    373
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    828
    541
    media_image8.png
    Greyscale
).
Bot-Bos and Lin are analogous art because they are both related to convolution operations.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the optimization techniques of Lin with the system of Bot-Bos because of faster execution (Lin ¶ 0043).
For Claim 5, Bot-Bos-Lin teaches method according to claim 4, wherein the at least one preprocessing step of the electrograms comprises point-by-point multiplication between a bipolar electrogram filtered by one of the convolutional kernels and a respective unipolar electrogram filtered by another one of the convolutional kernels, and wherein applying the ML algorithm comprises inputting a multiplication signal resulting from the point-by-point multiplication to the ML algorithm (Lin ¶ 0043, Figs. 6 & 7).
For Claim 12, the claim is substantially similar to claim 4 and therefore is rejected for the same reasoning set forth above. 
For Claim 13, the claim is substantially similar to claim 5 and therefore is rejected for the same reasoning set forth above.
For Claim 18, Bot-Bos teaches the method according to step claim 17, Bot-Bos does not explicitly teach wherein training the at least one electrogram-preprocessing step comprises optimizing coefficients of convolutional kernels being convolved with the electrograms during preprocessing.
However, Lin teaches teaches wherein training the at least one electrogram-preprocessing step comprises optimizing coefficients of convolutional kernels being convolved with the electrograms during preprocessing (Lin ¶ 0043, Figs. 6 & 7).
Bot-Bos and Lin are analogous art because they are both related to convolution operations.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the optimization techniques of Lin with the system of Bot-Bos because of faster execution (Lin ¶ 0043).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 8260407 B1, Intracardiac Device And Method For Storing Cardiac Test Results And Associated EGM Data

Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446